Citation Nr: 1720111	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  09-47 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to May 5, 2010, and in excess of 20 percent thereafter, for degenerative disc disease (DDD) of the lumbar spine, L5-S1.

2.  Entitlement to an initial disability rating in excess of 30 percent for unspecified depressive disorder.

3.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Jan Dils, attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to November 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2013, a hearing was held before a Decision Review Officer (DRO) at the RO.  A videoconference hearing was held before the undersigned in July 2016.  Transcripts of these hearings are associated with the Veteran's claims file.

In September 2016, the Board remanded the claims of service connection for a cervical spine disability and  increased rating for the lumbar spine in order to conduct additional development.  For the reasons that follow, another remand is needed before the Board can adjudicate these claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Further development of the claim of increased rating for the lumbar spine disability is required in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 38 C.F.R. § 4.59 (2016). 

The Veteran's lumbar spine disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5242.  These applicable diagnostic criteria involve examination of range of motion.  His most recent VA examination findings, from April 2017, do not meet the specifications of Correia.  Specifically, the examination report does not provide lumbar spine range of motion findings that were obtained on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4).  

In his February 2017 substantive (VA Form 9) appeal, the Veteran indicated he wanted to testify a Board hearing by live videoconference at a local VA office on the issue of an increased rating for his service-connected unspecified depressive disorder.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. As the Veteran has not yet been afforded the opportunity to offer testimony on the issue on appeal, and because the RO currently schedules Board video-conference and Travel Board hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.

Finally, with respect to his claim seeking entitlement to service connection for degenerative joint disease of the cervical spine, the Veteran was afforded a VA examination in November 2016.  However, the VA examiner provided no opinion on whether the Veteran's diagnosed degenerative cervical spine disease was related to his active duty service.  Further, the examiner provided a conclusory opinion on whether the Veteran's cervical spine disability was caused or aggravated by his service-connected disabilities, stating simply that because neck or cervical spine joints were not weight-bearing, the Veteran's hips, knees and back conditions do not "affect for causing or aggravating his degenerative cervical disc disease."  No further explanation was provided.  On remand, the Veteran's claim should be remanded to obtain a thorough addendum opinion that considers the Veteran's theories of entitlement.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since April 2017.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected degenerative disc disease of the lumbar spine.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the lumbar spine disability; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's lumbar spine disability.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

3.  Schedule the Veteran for a Board hearing at the earliest available opportunity on the issue of an increased rating for his service-connected unspecified depressive disorder.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  

4.  Forward the Veteran's claims file to the examiner who conducted the Veteran's November 2016 VA neck conditions examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment with regard to his claim for service connection for a cervical spine disability.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following questions:

(a)  Please identify all diagnoses related to the Veteran's claimed cervical spine disorder.

(b)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed cervical spine disorder had its onset in or is otherwise related to active duty service?

(c)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed cervical spine disorder  was caused by the Veteran's service-connected knee, hip or lumbar spine disabilities, to specifically include an altered posture and/or gait due to his service-connected disabilities?

(d)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed cervical spine disorder  was aggravated by the Veteran's service-connected knee, hip or lumbar spine disabilities, to specifically include an altered posture and/or gait due to his service-connected disabilities?

The opinion provided thus far on this determinative issue has not included the required level of explanation or rationale.  To wit, in his comments explaining why he believed the Veteran's cervical spine disability was not caused or aggravated by any service-connected disabilities, the November 2016 VA examiner stated without explanation that because neck or cervical spine joints were not weight-bearing, hips, knees and back conditions did not cause or aggravate his cervical spine disorder.  Additionally, the VA examiner provided no commentary on whether it was at least as likely as not that the Veteran's cervical spine disorder had its onset or was otherwise related to active duty service.

The VA examiner is asked to clarify whether any of the Veteran's service-connected disabilities cause a biomechanical alteration in the Veteran's gait, and to explain whether such an altered gait caused or aggravated his cervical spine disorder.  

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




